DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 2/22/2021. Claims 1-4, 9, 13, 15, 16, 18, and 19 are currently amended. Claims 1-20 are currently pending and have been examined. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
account information for one or more accounts associated with a user, wherein the one or more accounts include a first account associated with the user and the account information includes a balance reflecting liabilities for the first account;
offer information, the offer information including one or more enhancements relating to one or more additional accounts, wherein the additional accounts including at least a second account;
receive payment funds from the user and apply the payment funds to the balance of the first account;
detecting receipt of payment funds that exceed the balance of the first account;
applies a portion of the payment funds equal to the balance of the first account to the first account;
retains the remaining portion of the payment funds;
determines whether any of the one or more enhancements were included in one or more previous offers to the user and one or more responses by the user to the one or more previous offers;
receipt of one or more enhancements applicable to the one or more additional accounts in response to the query;
generates one or more offers, each offer including one or more enhancements;
determining a net present value for each of the one or more offers;
determine the user's probability of acceptance of the one or more offers;
weights each of the one or more offers based on the net present value and the probability of acceptance;
ranks the one or more offers in order of the highest weighted net present value;
transmits the offer with the highest weighted net present value for presentation to the user;
receive a user decision in response to the offer. 	
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
That is, the limitations recited above describe the process of determining the weighted net present value of offers between a merchant who wants to send an offer to a user who has overpaid a balance and selecting the offer with the highest net present value. The receiving, generating and transmitting steps are merely steps of receiving payment and generating and transmitting an offer. The applying and retaining steps are merely applying the payment and retaining the remaining amount. 
Furthermore, the mere nominal recitation of a generic computer components in claim 1 of a server, processor, and database do not take the claim limitation out of the enumerated grouping. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of an account database, an offer database, a server containing a processor; display an offer, and receive user input; queries the offer database. Regarding the aforementioned steps, as drafted, merely describe how to generally “apply” the concepts of providing an offer to a user who makes an overpayment. The claimed computer components of claim 1 (a server, processor, database, and user interface) are recited at a high level of generality and are merely invoked as tools to perform an existing process of selecting an offer for a user who has overpaid a balance. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Additionally, Claim 1 recites the further additional limitations of applying a valuation model to the one or more offers and the remaining portion of the payment funds, the valuation model, the valuation 
In general, the use of a machine learning model can be found integrate an abstract idea into a practical application when the machine learning model is “specifically designed to achieve an improved technology result” (see Ex parte Hannun (Appeal No. 2018-003323) at 10). However, Applicant’s published specification only discloses the use of machine learning at an extremely high level of generality. Specifically, the use of machine learning is disclosed solely in paragraphs [0047] and [0050] which each simply state that the models “may incorporate one or more machine learning techniques, such as gradient boosting machine, logistic regression, and neural networks” ([0047]). At this level of generality, the claimed machine learning models merely generally link the abstract idea to a technical field/environment, namely a generic computing environment applying machine learning. 
Finally, claim 1 reciters the additional limitation of and wherein the application user interface is configured to: receive a biometric user input to authenticate the user prior to displaying the offer. Applicant’s published specification discloses biometric identification solely in paragraph [0023] as follows: “biometric identification (e.g., voice recognition, fingerprint scans, retina scans, and facial scans).” The use of biometric identification at this level of generality amounts to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an 
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation of wherein the application user interface is configured to: receive a biometric user input to authenticate the user prior to displaying the offer was considered to be extra-solution activity in Step 2A, and thus the limitations must be reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As noted above, Applicant’s published specification discloses biometric identification solely in paragraph [0023] as follows: “biometric identification (e.g., voice recognition, fingerprint scans, retina scans, and facial scans).” Examiner notes that biometric authentication is well understood, routine and conventional activity in the field as evidenced by US Patent Application Publication which states “[a]s well-known in the art, there are many different biometric authentication methods such as a face authentication method, a fingerprint authentication method, an iris authentication method.” Accordingly, a conclusion that biometric authentication is well-understood, routine, conventional activity is supported under Berkheimer Option 3.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent method claims 13 and 19 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. The additional limitations in claim 19 (i.e., sequentially presenting each of the plurality of account establishment offers to a user associated with the first account, wherein the account establishment offers are presented in order of decreasing weighted net present value) only serves to further narrow the abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 

Claim 2 recites “the valuation model calculates a weighted net present value based on the projected profit from the offer.” While these descriptive elements may provide further helpful context for the claimed invention these elements, the claims offer further descriptive limitations of the information being processed such as the nature and type of the data and serve to only further narrow the claimed abstract idea.
 Claim 3 recites “the user database includes financial information and demographic information relating to the user, the financial information including at least one of income, liabilities, credit score, credit history, purchase history, and net assets, and the demographic information includes user age and user location; and the user’s probability of acceptance is determined based on at least one of the financial information and the demographic information.” While these descriptive elements may provide further helpful context for the claimed invention these elements, the claims offer further descriptive limitations of the information being processed such as the nature and type of the data and serve to only further narrow the claimed abstract idea.
Claim 4 recites “wherein upon calculating a negative net present value for the offer with the highest valuation, the processor does not generate an offer.” These steps are simply further calculating steps which narrow the abstract idea of presenting an offer to a user who makes an overpayment. Thus the claim is considered as further narrowing the abstract idea.
Claim 5 recites “wherein the enhancements include at least one selected from the group of a reduced interest rate on liabilities, a suspension of interest on liabilities, an increased interest rate on account assets, a maintenance fee waiver, a transaction fee waiver, an expense fee waiver, a contribution, a matching contribution, a bonus percentage of assets transferred or funded, a fixed bonus amount, a bonus, an award of points to a loyalty program, a promotional item, and a promotional discount.”  While these descriptive elements may provide further helpful context for the claimed invention these elements, the claims offer further descriptive limitations of the information being processed such as the nature and type of the data. 

Claim 7 recites “wherein the server transmits the offer via at least one selected from the group of an email sent to an email address associated with the user, a text message sent to a telephone number associated with the user, a notification on a client device associated with the user, a message sent to an application installed on the client device associated with the user, a call placed to a telephone number associated with the user, and a letter sent to an address associated with the user.” While these limitations include descriptive elements that may provide further helpful context for the claimed invention these elements, the claims offer further descriptive limitations of the information being processed such as the nature and type of the message to the user. The client device is recited in the equivalent of "apply it" with the judicial exception, with instructions to implement the abstract idea on a computer or merely using the computer as a tool to perform the abstract idea. 
Claim 8 recites “wherein the offer transmitted by the server includes an option for the user to accept the offer and an option for the user to deny the offer.” These steps are simply further steps regarding the transmitted offer which narrow the abstract idea of presenting an offer to a user who makes an overpayment. Thus the claim is considered as further narrowing the abstract idea.
Claim 9 recites “wherein upon receipt of an acceptance of the offer from the user, the server establishes a second account associated with the user and applies the one or more enhancements included in the offer to the second account.” These steps are simply further steps regarding the offer presented as part of the abstract idea of presenting an offer to a user who makes an overpayment. Thus the claim is considered as further narrowing the abstract idea.
Claim 10 recites “wherein additional information is required to establish the second account, and the server requests the additional information from the user.” These steps are simply further steps regarding the gathering of information which narrow the abstract idea of presenting an offer to a user who makes an overpayment. Thus the claim is considered as further narrowing the abstract idea.

Claim 12 recites “wherein the processor applies a valuation model to each of a plurality of offers and ranks each of the plurality of offers based on the value.” These steps are simply further steps regarding the valuation model which narrow the abstract idea of presenting an offer to a user who makes an overpayment.
Claim 14 recites “wherein in determining net present value, the valuation model considers expected profit and at least one of financial information relating to the user and demographic information relating to the user”. While these descriptive elements may provide further helpful context for the claimed invention these elements, the claims offer further descriptive limitations of the information being processed. 
Claim 15 recites “wherein the valuation model utilizes machine learning by applying at least one algorithm selected from the group of gradient boosting machine, logistic regression, and neural networks”. These steps are simply further steps regarding the valuation model which narrow the abstract idea of presenting an offer to a user who makes an overpayment. 
Claim 16 recites “receiving an indication of acceptance of the offer from the user; establishing a second account associated with the user; depositing the remaining payment funds in the second account; and applying the one or more enhancements included in the offer to the second account”. These steps are simply further steps which narrow the abstract idea of presenting an offer to a user who makes an overpayment. 

Claim 18 recites “wherein the one or more offers includes a first offer, the first offer having the highest rank and having been transmitted to the user, and a second offer having the second-highest rank, the method further including: receiving an indication of denial of the first offer from the user; and transmitting the second offer for review by the user”. These steps are simply further ranking and transmitting steps which narrow the abstract idea of presenting an offer to a user who makes an overpayment.
Claim 20 recites “receiving an indication of acceptance of one of the plurality of account establishment offers from the user; ceasing the presentation of the account establishment offers; establishing a second account associated with the user; depositing the retained payment funds in the second account; and applying the plurality of enhancements included in the accepted account establishment offer to the second account”. These steps are simply further steps regarding the presenting of the offer and handling payments which narrow the abstract idea of providing an offer to a user who makes an overpayment.
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. 
Per step 2B, the Examiner does not find that the claims provide an inventive concept, i.e. the dependent claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception recited in the claim. The additional elements in the claims amount to no more than mere instructions to apply an exception using a generic computer components (such as the client device as in claim 7) which do not integrate the method of organizing human activity into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.

Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6, 12, 13, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20100299248 (“Burke”) in view of US Patent Application Publication 20060247973 (“Mueller”) in view of US Patent Application Publication Number 20110154460 (“Khare”).
Claim 1
	As per claim 1, Burke teaches an overpayment handling system comprising: 
an account database containing account information for one or more accounts associated with a user, wherein the one or more accounts include a first account associated with the user and the account information includes a balance reflecting liabilities for the first account ([0043] “accounts are managed in the CCC. Money is collected at the ECRx for crediting to the consumers' ledgers . . . The data storage DS contains individual storage for charity accounts CA and other accounts OA, such as for banks etc., all with ledgers for individual consumers.” And, [0095] “The consumer may request any time period. In step 434 it also lists all accounts with balances.” And, [0085] “The terminal computer reads the card and automatically records all of the cents in the POS change as a deposit or contribution.” And, [0084] and Figures 5A and 5B);
an offer database containing offer information, the offer information including one or more enhancements relating to one or more additional accounts ([0043] “data storage DS contains individual storage for charity accounts CA and other accounts.” And, [0070] discloses a number of enhancements including “the donor’s contribution is being match by an independent sponsor with a bonus donation” which examiner interprets as an enhancement.” And, [0071] “unlimited access to the donors concerning their contributions to charities and savings accounts.”); 
 wherein the additional accounts including at least a second account ([0096] “if the consumer wishes to have a temporary account set up for that donee or institution pending investigation. If yes to step 448, the computer in step 449 sets up a temporary account,” Examiner interprets the temporary account as a second account. And, [0095] “The consumer may request any time period. In step 434 it also lists all accounts with balances.” And, [0008] “depositing the additional amount in the surplus account.”);
a server containing a processor, the processor configured to receive payment funds from the user and apply the payment funds to the balance of the first account ([0041] “POS invention includes a clearinghouse central computer (CCC) containing a central processor CPU and a large data storage.” [0062] “enter into the keypad . . . how much he or she wishes to retain or deposit. . . and shows the net deposit amount. Figure 5A at 316 and [0065] “prints out the amounts deposited, entered into various accounts.” And, [0081]-[0084] describes a terminal computer system having a processor which receives payment and applies the funds to the first account.); 
wherein, upon detecting receipt of payment funds that exceed the balance of the first account, the processor ([0033] “the subscriber/payors, tendering an excess financial payment to Level 2, 
applies a portion of the payment funds equal to the balance of the first account to the first account ([0100] “create excess funds by applying a determinant to the face amount or number of account entries.” And, [0101] “the invention adds . . .  an amount of excess funds . . . to the face amount or number of entries and then adjusts the account balance accordingly.” Examiner notes that the balance due is paid and “the excess funds [are] put in special accounts” [0207].). 
retains the remaining portion of the payment funds ([0103] “[t]he excess funds that are created by the rounder system can be held internally by the bank.” And, [0207] “the excess funds [are] put in special accounts.” And, Figure 5a ref no 316 and [0081] shows that the terminal computer can hold the funds (i.e., the difference) for subsequent payment to a charity which reads on the terminal retaining the payment. “); 
queries the offer database for one or more enhancements applicable to the one or more additional accounts ([0084] and Figure 5A ref no 326 - charity numbers (i.e., enhancements] are selected at ref no 326 which reads on the system querying offers);
wherein, upon receipt of one or more enhancements applicable to the one or more additional accounts in response to the query, the processor: generates one or more offers, each offer including one or more enhancements ([0084] “pick from a list of approved charities.” Examiner interprets the providing a list of charities for selection as reading on generating one or more offers for the payer user).
Burke does not explicitly teach but Mueller teaches: 
an application user interface, wherein the application user interface is configured to display an offer, and receive user input ([0059] “the server communicates the offer (or offers) to the relevant POS terminal, which in turn communicates the offer (or offers) to the customer . . . via a customer display device, etc.). And, [0402] “an offer is presented, an outcome of either accept, cancel or decline is returned to the system.”). 
Burke does not explicitly teach but Mueller teaches: 
applies a valuation model to the one or more offers and the remaining portion of the payment funds, the valuation model determining a net present value for each of the one or more offers ([0075] “the predicted payoff and is the reward that the classifier expects to receive if its action is executed.” And, [0046] “to maximize profits . . . select the action of the matching classifier having the highest expected reward.” And, [00385] “[s]earch the space of all possible offers to find the most profitable offers that are likely to be accepted.”  [0394] “The predicted payoffs of the classifiers are averaged to compute a score for each offer item.” Examiner interprets the predicted payoff/expected profit for an accepted offer as the net present value for each of the one or more offers.). 
Burke does not explicitly teach but Mueller teaches: 
the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers ([0237] “unsupervised learning module . . . a lot of information to be gained from analyses of a particular transaction. This information is amplified through association with a previous memory of past orders over different customers and time frames. [0376] “classifier system is a machine learning system.”  And, [0402] “The system learns by receiving reinforcement from the environment. After an offer is presented, an outcome of either accept, cancel or decline is returned to the system. Both XCS and the observed frequencies of acceptance are updated based on the outcome.” Examiner notes that the machine learning model is trained based on the acceptance outcome of previous offers.); 
Burke does not explicitly teach but Mueller teaches: 
applies an acceptance model to the one or more offers to determine the user's probability of acceptance of the one or more offers ([0252] “[b]y calculating the conditional probabilities over the set of attributes and values for each target classification (menu item), the potential offer relevancy (or likelihood of acceptance) can be calculated.” And, [0385] “data mining solution could return a score representing the likelihood that an offer will be accepted.”).
Burke does not explicitly teach but Mueller teaches: 
the acceptance model comprises a machine learning model built on a dataset comprising the plurality of decisions associated with the plurality of previous offers and a plurality of decisions by a plurality of other users ([0237] “unsupervised learning module . . . a lot of information to be gained from analyses of a particular transaction. This information is amplified through association with a previous past orders over different customers and time frames. [0376] “classifier system is a machine learning system.”  And, [0402] “The system learns by receiving reinforcement from the environment. After an offer is presented, an outcome of either accept, cancel or decline is returned to the system. Both XCS and the observed frequencies of acceptance are updated based on the outcome.” Examiner notes that the machine learning model is trained based on the acceptance outcome of past acceptances over different users.);
Burke does not explicitly teach but Mueller teaches: 
weights each of the one or more offers based on the net present value and the probability of acceptance ([420] “[t]he scoring engine will provide a method for weighting the popularity of an item in relation to the other score parameters . . . in order to maximize the most profitable offers and those most likely to be accepted you would weight the popularity and the profitability higher than any other score parameters.” Examiner notes that the profitability of the offer correspond to the net present value and likelihood of acceptance/popularity correspond to the probability of acceptance.);
Burke does not explicitly teach but Mueller teaches: 
ranks the one or more offers in order of the highest weighted net present value ([0389] “The genetic algorithm XCS and a statistical modeling technique may be combined to score all the offers.” And, [420] “[t]he scoring engine will provide a method for weighting the popularity of an item in relation to the other score parameters . . . in order to maximize the most profitable offers and those most likely to be accepted you would weight the popularity and the profitability higher than any other score parameters.”  And, [0401] “Once all the offers have been scored, an Explore/Exploit scheme is used to select offers from the offer pool. To select the first item . . . the item with the best score is selected.” Examiner interprets scoring the offers based on the weighted profitability and selecting the highest scored offer as ranking the offers in order of the highest weighted net present value.).
Burke does not explicitly teach but Mueller teaches: 
transmits the offer with the highest weighted net present value for presentation to the user application user interface for display to the user ([0401] “[o]nce all the offers have been scored, an Explore/Exploit scheme is used to select offers from the offer pool. To select the first item . . . the item with the best score is selected.” And, [0059] “the server 24 communicates the offer (or offers) to the 
Burke does not explicitly teach but Mueller teaches: 
wherein the application user interface is configured to: receive a user decision in response to the offer  ([0059] “the server 24 communicates the offer (or offers) to the relevant POS terminal 22, which in turn communicates the offer (or offers) to the customer (e.g., via a cashier, via a customer display device, etc.). And, [0402] “an offer is presented, an outcome of either accept, cancel or decline is returned to the system.”).
Therefore, it would have been obvious for Burke to include an application user interface, wherein the application user interface is configured to display an offer, and receive user input; applies a valuation model to the one or more offers and the remaining portion of the payment funds, the valuation model determining a net present value for each of the one or more offers; the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers; applies an acceptance model to the one or more offers to determine the user's probability of acceptance of the one or more offers; the acceptance model comprises a machine learning model built on a dataset comprising the plurality of decisions associated with the plurality of previous offers and a plurality of decisions by a plurality of other users; weights each of the one or more offers based on the net present value and the probability of acceptance; ranks the one or more offers in order of the highest weighted net present value; transmits the offer with the highest weighted net present value for presentation to the user application user interface for display to the user; and wherein the application user interface is configured to: receive a user decision in response to the offer as taught by Mueller “in order to maximize the return on Digital Deal offers” (Mueller [0412]) by “mak[ing] the most profitable offers to the customer with the highest probability of acceptance” resulting in “increases in revenues and profits” (Mueller [0004]).
Burke does not explicitly teach but Khare teaches: 
determines whether any of the one or more enhancements were included in one or more previous offers to the user and one or more responses by the user to the one or more previous offers ([0031] user's response to previous offers may be used to customize information.” And, [0032] “retrieve electronic points and/or coupons stored in the central server or user device. Specific offers may be made to the user at location of transaction to redeem or update the electronic points/coupons such as a point of sale terminal.”).
Burke teaches an interface to input information ([0108]) but does not explicitly teach the following feature taught by Khare:
an interface configured to authenticate a user ([0015] “authenticate the user's short range wireless communication device using biometric system having biometric data.” And, [0026] “requesting 405 further the user to feed a pre-determined authentication code using an external device in the vicinity such as a biometric system to feed biometric data.” And, [0027] “measure biometric characteristics of the user, such as fingerprint or face scan.”). 
Mueller teaches the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers ([0237], [0376], [0402]) but Burke and Mueller do not explicitly teach the following feature taught by Khare:
a plurality of previous offers associated with the user and a plurality of decisions by the user associated with the plurality of previous offers ([0031] “instant offers based on user's transaction history and user's response to previous offers may be used to customize information.” And, [0032] “retrieve electronic points and/or coupons stored in the central server or user device. Specific offers may be made to the user at location of transaction to redeem or update the electronic points/coupons such as a point of sale terminal.”).
Burke does not explicitly teach but Khare teaches: 
receive a biometric user input to authenticate the user prior to displaying the offer ([0015] “authenticate the user's short range wireless communication device using biometric system having biometric data.” And, [0026] “requesting 405 further the user to feed a pre-determined authentication code using an external device in the vicinity such as a biometric system to feed biometric data.” And, [0027] “may require the user to provide other forms of authentication before the user credentials are released to wireless communication network. The wireless electronic device 103 may include a method to measure biometric characteristics of the user, such as fingerprint or face scan.” And, [0021] “provide certain user 
Therefore, it would have been obvious for Burke to include determines whether any of the one or more enhancements were included in one or more previous offers to the user and one or more responses by the user to the one or more previous offers; an interface configured to authenticate a user; a plurality of previous offers associated with the user and a plurality of decisions by the user associated with the plurality of previous offers; and receive a biometric user input to authenticate the user prior to displaying the offer as taught by Khare in order to “provide enhanced security for transmission and reception of information” (Khare [0006]) and because “[a]dditional levels of protection would help to prevent theft of confidential information (Khare [0020])

Claim 2
As per claim 2, Burke does not explicitly teach but Mueller teaches:  
the valuation model calculates the net present value based on a projected profit from the offer ([0075] “the predicted payoff and is the reward that the classifier expects to receive if its action is executed.” And, [0046] “to maximize profits . . . select the action of the matching classifier having the highest expected reward.” And, [00385] “[s]earch the space of all possible offers to find the most profitable offers that are likely to be accepted.” And, [0394] “The predicted payoffs of the classifiers are averaged to compute a score for each offer item.” [0420] “scoring engine will provide a method for weighting the popularity of an item in relation to the other score parameters. So, in order to maximize the most profitable offers and those most likely to be accepted you would weight the popularity and the profitability higher than any other score parameters.”). 
Therefore, it would have been obvious for Burke to include the valuation model calculates the net present value based on a projected profit from the offer as taught by Mueller “in order to maximize the return on Digital Deal offers” (Mueller [0412]) by “mak[ing] the most profitable offers to the customer with the highest probability of acceptance” resulting in “increases in revenues and profits” (Mueller [0004]).

Claim 4
As per claim 4, Burke does not explicitly teach but Mueller teaches:  
wherein upon calculating a negative net present value for the offer with the highest valuation, the processor does not generate an offer ([0289] “The validation filter ensures that only those offers which increase revenue are generated.” Therefore, Examiner notes that if the highest generated offer has a negative net present value (i.e., will decrease revenue), the offer will not be generated.).
Therefore, it would have been obvious for Burke to wherein upon calculating a negative net present value for the offer with the highest valuation, the processor does not generate an offer as taught by Mueller “in order to maximize the return on Digital Deal offers” (Mueller [0412]) by “mak[ing] the most profitable offers to the customer with the highest probability of acceptance” resulting in “increases in revenues and profits” (Mueller [0004]).

Claim 5
As per claim 5, Burke further teaches:   
the enhancements include at least one selected from the group of a reduced interest rate on liabilities, a suspension of interest on liabilities, an increased interest rate on account assets, a maintenance fee waiver, a transaction fee waiver, an expense fee waiver, a contribution, a matching contribution, a bonus percentage of assets transferred or funded, a fixed bonus amount, a bonus, an award of points to a loyalty program, a promotional item, and a promotional discount ([0070] “the donor may receive a message that the donor's contribution is being matched by an independent sponsor with a bonus donation.”).

Claim 6
As per claim 6, Burke further teaches:   
	wherein the one or more additional accounts include at least one account associated with the user and at least one account not associated with the user ([0043] “The data storage DS contains individual storage for charity accounts CA and other accounts OA, such as for banks etc., all with ledgers 

Claim 12
	As per claim 12, Burke does not explicitly teach but Mueller teaches:  
	wherein the processor applies a valuation model to each of a plurality of offers and ranks each of the plurality of offers based on the value ([0389] “The genetic algorithm XCS and a statistical modeling technique may be combined to score all the offers.” And, [420] “[t]he scoring engine will provide a method for weighting the popularity of an item in relation to the other score parameters . . . in order to maximize the most profitable offers and those most likely to be accepted you would weight the popularity and the profitability higher than any other score parameters.”  And, [0401] “Once all the offers have been scored, an Explore/Exploit scheme is used to select offers from the offer pool. To select the first item . . . the item with the best score is selected.”). 
Therefore, it would have been obvious for Burke to include wherein the processor applies a valuation model to each of a plurality of offers and ranks each of the plurality of offers based on the value as taught by Mueller “in order to maximize the return on Digital Deal offers” (Mueller [0412]) by “mak[ing] the most profitable offers to the customer with the highest probability of acceptance” resulting in “increases in revenues and profits” (Mueller [0004]).

Claim 13
	As per claim 13, Burke teaches a method of handling an overpayment comprising: 
receiving payment funds from a user ([0062] “enter into the keypad . . . how much he or she wishes to retain or deposit. . . and shows the net deposit amount. Figure 5A at 316 and [0065] “prints out the amounts deposited, entered into various accounts.” And, [0081]-[0084] describes a terminal computer system having a processor which receives payment and applies the funds to the first account.);
upon detecting that the payment funds exceed an outstanding balance on a first account associated with the user ([0033] “the subscriber/payors, tendering an excess financial payment to Level 2, merchant/collectors.” And, [0056] “determines if the amount of cash exceeds the total price.” And, [0081] 
applying a portion of the payment funds to the first account, the portion of the payment funds equal to the outstanding balance ([0100] “create excess funds by applying a determinant to the face amount or number of account entries.” And, [0101] “the invention adds . . .  an amount of excess funds . . . to the face amount or number of entries and then adjusts the account balance accordingly.” Examiner notes that the balance due is paid and “the excess funds [are] put in special accounts” [0207].); 
and retaining the remaining payment funds ([0103] “[t]he excess funds that are created by the rounder system can be held internally by the bank.” And, [0207] “the excess funds [are] put in special accounts.” And, Figure 5a ref no 316 and [0081] shows that the terminal computer can hold the funds (i.e., the difference) for subsequent payment to a charity which reads on the terminal retaining the payment. “); 
obtaining one or more enhancements from an offer database containing at least one enhancement ([0084] and Figure 5A ref no 326 - charity numbers (i.e., enhancements] are selected at ref no 326); 
generating one or more offers, each offer including one or more enhancements ([0084] and Figure 5A ref no 326 - charity numbers (i.e., enhancements] are selected at ref no 326 which reads on the system querying offers);
Burke does not explicitly teach but Mueller teaches: 
determining a net present value of each of the one or more offers by applying a valuation model, the valuation model calculating the net present value of each of the one or more offers ([0075] “the predicted payoff and is the reward that the classifier expects to receive if its action is executed.” And, [0046] “to maximize profits . . . select the action of the matching classifier having the highest expected reward.” And, [00385] “[s]earch the space of all possible offers to find the most profitable offers that are likely to be accepted.”  [0394] “The predicted payoffs of the classifiers are averaged to compute a score for each offer item.” Examiner interprets the predicted payoff/expected profit for an accepted offer as the net present value for each of the one or more offers.). 
Burke does not explicitly teach but Mueller teaches: 
wherein the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers ([0237] “unsupervised learning module . . . a lot of information to be gained from analyses of a particular transaction. This information is amplified through association with a previous memory of past orders over different customers and time frames. [0376] “classifier system is a machine learning system.”  And, [0402] “The system learns by receiving reinforcement from the environment. After an offer is presented, an outcome of either accept, cancel or decline is returned to the system. Both XCS and the observed frequencies of acceptance are updated based on the outcome.” Examiner notes that the machine learning model is trained based on the acceptance outcome of previous offers.);
Burke does not explicitly teach but Mueller teaches: 
determining a probability of acceptance by the user for each of the plurality of account establishment offers by applying an acceptance model, the acceptance model calculating a probability of acceptance by the user for each of the plurality of account establishment offers ([0252] “[b]y calculating the conditional probabilities over the set of attributes and values for each target classification (menu item), the potential offer relevancy (or likelihood of acceptance) can be calculated.” And, [0385] “data mining solution could return a score representing the likelihood that an offer will be accepted.”).
Burke does not explicitly teach but Mueller teaches: 
the acceptance model comprises a machine learning model built on a dataset comprising the plurality of decisions associated with the plurality of previous offers and a plurality of decisions by a plurality of other users ([0237] “unsupervised learning module . . . a lot of information to be gained from analyses of a particular transaction. This information is amplified through association with a previous memory of past orders over different customers and time frames. [0376] “classifier system is a machine learning system.”  And, [0402] “The system learns by receiving reinforcement from the environment. After an offer is presented, an outcome of either accept, cancel or decline is returned to the system. Both XCS and the observed frequencies of acceptance are updated based on the outcome.” Examiner notes that the machine learning model is trained based on the acceptance outcome of past acceptances over different users.);
Burke does not explicitly teach but Mueller teaches: 
weighting each of the plurality of account establishment offers based on the net present value and the probability of acceptance ([420] “[t]he scoring engine will provide a method for weighting the popularity of an item in relation to the other score parameters . . . in order to maximize the most profitable offers and those most likely to be accepted you would weight the popularity and the profitability higher than any other score parameters.” Examiner notes that the profitability of the offer correspond to the net present value and likelihood of acceptance/popularity correspond to the probability of acceptance.).
Burke does not explicitly teach but Mueller teaches: 
ranking the one or more offers based on weighted net present value ([0389] “[t]he genetic algorithm XCS and a statistical modeling technique may be combined to score all the offers.” And, [420] “[t]he scoring engine will provide a method for weighting the popularity of an item in relation to the other score parameters . . . in order to maximize the most profitable offers and those most likely to be accepted you would weight the popularity and the profitability higher than any other score parameters.” And, [0401] “Once all the offers have been scored, an Explore/Exploit scheme is used to select offers from the offer pool. To select the first item . . . the item with the best score is selected.” Examiner interprets scoring the offers based on the weighted profitability and selecting the highest scored offer as ranking the offers in order of the highest weighted net present value.).
Burke does not explicitly teach but Mueller teaches: 
transmitting the highest-ranked offer for presentation by an application user interface to a user ([0401] “[o]nce all the offers have been scored, an Explore/Exploit scheme is used to select offers from the offer pool. To select the first item . . . the item with the best score is selected.” And, [0059] “the server 24 communicates the offer (or offers) to the relevant POS terminal 22, which in turn communicates the offer (or offers) to the customer (e.g., via a cashier, via a customer display device, etc.). And, [0402] “an offer is presented, an outcome of either accept, cancel or decline is returned to the system.” And, [0395] “Naive Bayes may be used to calculate the conditional probability of an item being accepted given some ordered items and an offer price.”).
Burke does not explicitly teach but Mueller teaches: 
displaying the highest-ranked offer ([0401] “[o]nce all the offers have been scored, an Explore/Exploit scheme is used to select offers from the offer pool. To select the first item . . . the item best score is selected.” And, [0059] “the server 24 communicates the offer (or offers) to the relevant POS terminal 22, which in turn communicates the offer (or offers) to the customer (e.g., via a cashier, via a customer display device, etc.).
Burke does not explicitly teach but Mueller teaches: 
receiving a user decision in response to the highest-ranked offer ([0059] “the server 24 communicates the offer (or offers) to the relevant POS terminal 22, which in turn communicates the offer (or offers) to the customer (e.g., via a cashier, via a customer display device, etc.). And, [0402] “an offer is presented, an outcome of either accept, cancel or decline is returned to the system.”).
Therefore, it would have been obvious for Burke to include determining a net present value of each of the one or more offers by applying a valuation model, the valuation model calculating the net present value of each of the one or more offers; wherein the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers; determining a probability of acceptance by the user for each of the plurality of account establishment offers by applying an acceptance model, the acceptance model calculating a probability of acceptance by the user for each of the plurality of account establishment offers; the acceptance model comprises a machine learning model built on a dataset comprising the plurality of decisions associated with the plurality of previous offers and a plurality of decisions by a plurality of other users; weighting each of the plurality of account establishment offers based on the net present value and the probability of acceptance; ranking the one or more offers based on weighted net present value; transmitting the highest-ranked offer for presentation by an application user interface to a user; displaying the highest-ranked offer; and receiving a user decision in response to the highest-ranked offer as taught by Mueller “in order to maximize the return on Digital Deal offers” (Mueller [0412]) by “mak[ing] the most profitable offers to the customer with the highest probability of acceptance” resulting in “increases in revenues and profits” (Mueller [0004]).
Burke does not explicitly teach but Khare teaches: 
determining whether any of the one or more enhancements were included in one or more previous offers to the user and one or more responses by the user to the one or more previous offers ([0031] “instant offers based on user's transaction history and user's response to previous offers may be used to customize information.” And, [0032] “retrieve electronic points and/or coupons stored in the 
Mueller teaches the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers ([0237], [0376], [0402]) but Burke and Mueller do not explicitly teach the following feature taught by Khare:
a plurality of previous offers associated with the user and a plurality of decisions by the user associated with the plurality of previous offers ([0031] “instant offers based on user's transaction history and user's response to previous offers may be used to customize information.” And, [0032] “retrieve electronic points and/or coupons stored in the central server or user device. Specific offers may be made to the user at location of transaction to redeem or update the electronic points/coupons such as a point of sale terminal.”).
Burke does not explicitly teach but Khare teaches: 
receiving a biometric user input and authenticating the user based on the biometric user input ([0015] “authenticate the user's short range wireless communication device using biometric system having biometric data.” And, [0026] “requesting 405 further the user to feed a pre-determined authentication code using an external device in the vicinity such as a biometric system to feed biometric data.” And, [0027] “may require the user to provide other forms of authentication before the user credentials are released to wireless communication network. The wireless electronic device 103 may include a method to measure biometric characteristics of the user, such as fingerprint or face scan.” And, [0021] “provide certain user authentication information before a user is given access to the communication network.”). 
Therefore, it would have been obvious for Burke to include determining whether any of the one or more enhancements were included in one or more previous offers to the user and one or more responses by the user to the one or more previous offers; a plurality of previous offers associated with the user and a plurality of decisions by the user associated with the plurality of previous offers; and receiving a biometric user input and authenticating the user based on the biometric user input as taught by Khare in order to “provide enhanced security for transmission and reception of information” (Khare [0006]) and 

Claim 15
As per claim 15, Burke does not explicitly teach but Mueller teaches:  
	wherein the valuation model utilizes machine learning by applying at least one algorithm selected
from the group of gradient boosting machine, logistic regression, and neural networks ([0063] “allow the system to capture transaction events and update the weights associated with a neural network until the system has been sufficiently trained.” And, [0228] “a supervised neural network which considers the cost-benefit with respect to the third party and the host business.” And, [0258], [0264] “using a neural network representation of the upsell maximization function.” And, [0349] “decision trees, association rules, regression, neural networks and statistical modeling.”). 
Therefore, it would have been obvious for Burke to include wherein the valuation model utilizes machine learning by applying at least one algorithm selected from the group of gradient boosting machine, logistic regression, and neural networks as taught by Mueller “in order to maximize the return on Digital Deal offers” (Mueller [0412]) by “mak[ing] the most profitable offers to the customer with the highest probability of acceptance” resulting in “increases in revenues and profits” (Mueller [0004]).

Claim 16
As per claim 16, Burke further teaches: 
wherein the user decision comprises an indication of acceptance of the offer ([0086], [0087] “the answer is yes”) further comprising 
establishing a second account associated with the user ([0096] “if the consumer wishes to have a temporary account set up for that donee or institution pending investigation. If yes to step 448, the computer in step 449 sets up a temporary account.” And, [0095] “The consumer may request any time period. In step 434 it also lists all accounts with balances.” And, [0008] “depositing the additional amount in the surplus account.” And, [0107], [0071]);
depositing the remaining payment funds in the second account ([0096] “if the consumer wishes to have a temporary account set up for that donee or institution pending investigation. If yes to step 448, the computer in step 449 sets up a temporary account.” And, [0095] “The consumer may request any time period. In step 434 it also lists all accounts with balances.” And, [0008] “depositing the additional amount in the surplus account.” And, [0107], [0071]);
applying the one or more enhancements included in the offer to the second account ([0043] “data storage DS contains individual storage for charity accounts CA and other accounts.” And, [0070] discloses a number of enhancements including “the donor’s contribution is being match by an independent sponsor with a bonus donation” which examiner interprets as an enhancement.” And, [0008] “depositing the additional amount in the surplus account.” And, [0071] “unlimited access to the donors concerning their contributions to charities and savings accounts.”).

Claim 17
As per claim 17, Burke further teaches: 
wherein the offer involves the application of an enhancement to a second account associated with the user ([0043] “data storage DS contains individual storage for charity accounts CA and other accounts.” And, [0070] discloses a number of enhancements including “the donor’s contribution is being match by an independent sponsor with a bonus donation” which examiner interprets as an enhancement.” And, [0008] “depositing the additional amount in the surplus account.” And, [0071] “unlimited access to the donors concerning their contributions to charities and savings accounts.”).


s 3, 7-10, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20100299248 (“Burke”) in view of US Patent Application Publication 20060247973 (“Mueller”) in view of US Patent Application Publication Number 20110154460 (“Khare”) as applied to claims 1, 13, and 19 and in further view of US Patent Application Publication Number 20200320561 (“O’Brien”).
Claim 3
As per claim 3, Burke does not explicitly teach but Khare teaches:  
further comprising a user database wherein: the user database includes financial information and demographic information relating to the user, the financial information including at least one of income, liabilities, credit score, credit history, purchase history, and net assets ([0029] “[a] central server may store . . . associated information such as . . . transaction history”), and the demographic information includes user age and user location ([0030] “[t]he information may be based on plurality of factors such as the location of the user . . . local demographics.” And, [0029] “A central server may store the user authentication details such as his Bluetooth Id and SIM card number and associated information such as name, age, location, preferences, transaction history.”). 
Therefore, it would have been obvious for Burke to include further comprising a user database wherein: the user database includes financial information and demographic information relating to the user, the financial information including at least one of income, liabilities, credit score, credit history, purchase history, and net assets as taught by Khare in order to “provide enhanced security for transmission and reception of information” (Khare [0006]) and because “[a]dditional levels of protection would help to prevent theft of confidential information (Khare [0020]).
Burke does not explicitly teach but O’Brien teaches:  
the user's probability of acceptance is determined based on at least one of the financial information and the demographic information ([0074] “the scoring model may use one of several inputs, such as the category of the deal, the subcategory of the deal, the price of the deal, the gender of the user, and the distance to estimate the likelihood that the deal is accepted by the user.”). 
Therefore, it would have been obvious for Burke to include the user's probability of acceptance is determined based on at least one of the financial information and the demographic information as taught 
Claim 7
	As per claim 7, Burke does not explicitly teach but O’Brien teaches:  
	wherein the server transmits the offer via at least one selected from the group of an email sent to an email address associated with the user, a text message sent to a telephone number associated with the user, a notification on a client device associated with the user, a message sent to an application installed on the client device associated with the user, a call placed to a telephone number associated with the user, and a letter sent to an address associated with the user ([0066] “the best deal is provided to the user (such as sent in an e-mail).” And, [0090] “send a notification to the user.”).
Therefore, it would have been obvious for Burke to include wherein the server transmits the offer via at least one selected from the group of an email sent to an email address associated with the user, a text message sent to a telephone number associated with the user, a notification on a client device associated with the user, a message sent to an application installed on the client device associated with the user, a call placed to a telephone number associated with the user, and a letter sent to an address associated with the user as taught by O’Brien in order to more accurately “predict the likelihood that a user will accept a deal that is offered to the user” (O’Brien [0050]) with “scoring and/or ranking of the deals” (O’Brien [0058]) tailored to the specific user which “may be used to increase or maximize revenue” (O’Brien [0058]).

Claim 8
	As per claim 8, Burke further teaches:   
	wherein the offer transmitted by the server includes an option for the user to accept the offer and an option for the user to deny the offer (In Step 332A of [0085] of Burke in Fig. 5B at the top of the Figure it is stated that the user can pick option A to accept the offer to donate all of the change to the charity.


Claim 9
	As per claim 9, Burke further teaches: 
wherein the user decision comprises an acceptance of the offer from the user, the server establishes a second account associated with the user and applies the one or more enhancements included in the offer to the second account (Burke teaches in [0096] upon acceptance of an offer the server establishes a second account which reads on a temporary account. Specifically, [0096] teaches “determines if the account, in the form of a charity, merchant, or institution, is in the list of charities or institutions that have been accepted by the system.  If the answer is no, the computer in step 448 asks if the consumer wishes to have a temporary account set up for that donee or institution pending investigation.  If yes to step 448, the computer in step 449 sets up a temporary account”). 
	  
Claim 10
	As per claim 10, Burke further teaches: 
	wherein additional information is required to establish the second account, and the server requests the additional information from the user (Burke teaches that the additional information such as a user PIN can be required before a second account is established in [0107] “If no, in step 502 the CC asks the consumer to enter his or her name, address, social security number, select a pin number, as well as any other vital information needed to open an account.”). 

Claim 14
As per claim 14, Burke does not explicitly teach but Mueller teaches: 
wherein in determining net present value, the valuation model considers expected profit ([0075] “the predicted payoff and is the reward that the classifier expects to receive if its action is executed.” And, [0046] “to maximize profits . . . select the action of the matching classifier having the highest expected reward.” And, [00385] “[s]earch the space of all possible offers to find the most profitable offers that are 
Therefore, it would have been obvious for Burke to include wherein in determining net present value, the valuation model considers expected profit as taught by Mueller “in order to maximize the return on Digital Deal offers” (Mueller [0412]) by “mak[ing] the most profitable offers to the customer with the highest probability of acceptance” resulting in “increases in revenues and profits” (Mueller [0004]).
Burke does not explicitly teach but O’Brien teaches:  
the valuation model considers at least one of financial information relating to the user and demographic information relating to the user ([0074] “the scoring model may use one of several inputs, such as the category of the deal, the subcategory of the deal, the price of the deal, the gender of the user, and the distance to estimate the likelihood that the deal is accepted by the user.”). 
Therefore, it would have been obvious for Burke to include the valuation model considers at least one of financial information relating to the user and demographic information relating to the user as taught by O’Brien in order to more accurately “predict the likelihood that a user will accept a deal that is offered to the user” (O’Brien [0050]) with “scoring and/or ranking of the deals” (O’Brien [0058]) tailored to the specific user which “may be used to increase or maximize revenue” (O’Brien [0058]). 
11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20100299248 (“Burke”) in view of US Patent Application Publication 20060247973 (“Mueller”) in view of US Patent Application Publication Number 20110154460 (“Khare”) in view of US Patent Application Publication Number 20200320561 (“O’Brien”) as applied to claim 8 above, and in further view of US Patent Application Publication Number 20210019797 (“Meyyappan”). 
Claim 11
	As per claim 11, Burke does not explicitly teach but Meyyappan teaches: 
selects a second offer relating to the remaining portion of the funds, the offer having the second-highest valuation ([0028] “the offer is rejected if the user responds with a rejection via the user device (e.g., by sending a “no” message) or by allowing the offer to expire . . . the computing system determines whether to send the next highest priority offer . . . the next highest priority message is sent if there are more than one possible offers . . . after the previously sent offer message is rejected or expired.”). 
Burke does not explicitly teach but Meyyappan teaches:
transmits the second offer via at least one selected from the group of an email sent to an email address associated with the user, a text message sent to a telephone number associated with the user, a notification on a client device associated with the user, a message sent to an application installed on the client device associated with the user, and a call placed to a telephone number associated with the user ([0004] “send messages to the user via the social media platform.” And, [0018] “the memory 126 includes a social media client 134 (e.g., a smartphone application that includes the necessary programming and circuitry that allows the user device 106 to interact with the social networking platform).” And, [0028] “the next highest priority message is sent.”).
Therefore, it would have been obvious for Burke to include selects a second offer relating to the remaining portion of the funds, the offer having the second-highest valuation and transmits the second offer via at least one selected from the group of an email sent to an email address associated with the user, a text message sent to a telephone number associated with the user, a notification on a client device associated with the user, a message sent to an application installed on the client device associated with the user, and a call placed to a telephone number associated with the user as taught by . 


18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20100299248 (“Burke”) in view of US Patent Application Publication 20060247973 (“Mueller”) in view of US Patent Application Publication Number 20110154460 (“Khare”) as applied to claim 13 above, and in further view of US Patent Application Publication Number 20210019797 (“Meyyappan”). 
Claim 18
As per claim 18, Burke teaches: 
wherein the one or more offers includes a first offer (In Step 332A of [0085] in Fig. 5B at the top of the Figure it is stated that the user can pick option A to accept the offer [first offer] to donate all of the change to the charity);
Burke does not explicitly teach but Meyyappan teaches: 
the first offer having the highest rank and having been transmitted to the user, and a second offer having the second-highest rank, and wherein the user decision comprises an indication of denial of the offer ([0028] “the offer is rejected if the user responds with a rejection via the user device (e.g., by sending a “no” message) or by allowing the offer to expire . . . the computing system determines whether to send the next highest priority offer . . . the next highest priority message is sent if there are more than one possible offers . . . after the previously sent offer message is rejected or expired.”).
Burke does not explicitly teach but Meyyappan teaches:  
receiving an indication of denial of the first offer from the user ([0028] “the offer is rejected if the user responds with a rejection via the user device (e.g., by sending a “no” message) or by allowing the offer to expire . . . the computing system determines whether to send the next highest priority offer . . . the next highest priority message is sent if there are more than one possible offers . . . after the previously sent offer message is rejected or expired.”). 
Burke does not explicitly teach but Meyyappan teaches:
transmitting the second offer for review by the user ([0028] “the offer is rejected if the user responds with a rejection via the user device (e.g., by sending a “no” message) or by allowing the offer to expire . . . the computing system determines whether to send the next highest priority offer . . . the next 
Therefore, it would have been obvious for Burke to include wherein the one or more offers includes a first offer; the first offer having the highest rank and having been transmitted to the user, and a second offer having the second-highest rank, and wherein the user decision comprises an indication of denial of the offer; receiving an indication of denial of the first offer from the user; and transmitting the second offer for review by the user as taught by Meyyappan in order to “maximize profits” by “select[ing the [offer] having the [next] highest expected reward” (Mueller [0046]) when the offer with the highest reward has been rejected. 


s 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20100299248 (“Burke”) in view of US Patent Application Publication 20060247973 (“Mueller”) in view of US Patent Application Publication Number 20110154460 (“Khare”) in further view of US Patent Application Publication Number 20210019797 (“Meyyappan”). 
Claim 19
	As per claim 19, Burke teaches a method of presenting one or more account establishment offers, the method including:
	receiving payment funds from a user for application to a first account ([0062] “enter into the keypad . . . how much he or she wishes to retain or deposit. . . and shows the net deposit amount. Figure 5A at 316 and [0065] “prints out the amounts deposited, entered into various accounts.” And, [0081]-[0084] describes a terminal computer system having a processor which receives payment and applies the funds to the first account.);
upon detecting that the payment funds exceed a total of liabilities and pending transactions applied to the first account ([0033] “the subscriber/payors, tendering an excess financial payment to Level 2, merchant/collectors.” And, [0056] “determines if the amount of cash exceeds the total price.” And, [0081] and Figure 5A discloses the computer displays the difference between the balance and the amount tendered which reads on detecting the receipt of the payment funds); 
retaining the payment funds in excess of the liabilities and pending transactions ([0103] “[t]he excess funds that are created by the rounder system can be held internally by the bank.” And, [0207] “the excess funds [are] put in special accounts.” And, Figure 5a ref no 316 and [0081] shows that the terminal computer can hold the funds (i.e., the difference) for subsequent payment to a charity which reads on the terminal retaining the payment.”); 
generating a plurality of account establishment offers, each account establishment offer including one or more enhancements ([0084] “a list of approved charities “ for donation (i.e., enhancements] are selected at ref no 326. And, [0070] “donor may receive a message that the donor's contribution is being matched by an independent sponsor with a bonus donation.”); 
Burke does not explicitly teach but Mueller teaches: 
evaluating the plurality of account establishment offers using a valuation model, the valuation model calculating a net present value of each of the plurality of account establishment offers ([0075] “the predicted payoff and is the reward that the classifier expects to receive if its action is executed.” And, [0046] “to maximize profits . . . select the action of the matching classifier having the highest expected reward.” And, [00385] “[s]earch the space of all possible offers to find the most profitable offers that are likely to be accepted.”  [0394] “The predicted payoffs of the classifiers are averaged to compute a score for each offer item.” Examiner interprets the predicted payoff/expected profit for an accepted offer as the net present value for each of the one or more offers.). 
Burke does not explicitly teach but Mueller teaches: 
wherein the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers ([0237] “unsupervised learning module . . . a lot of information to be gained from analyses of a particular transaction. This information is amplified through association with a previous memory of past orders over different customers and time frames. [0376] “classifier system is a machine learning system.”  And, [0402] “The system learns by receiving reinforcement from the environment. After an offer is presented, an outcome of either accept, cancel or decline is returned to the system. Both XCS and the observed frequencies of acceptance are updated based on the outcome.” Examiner notes that the machine learning model is trained based on the acceptance outcome of previous offers.);
Burke does not explicitly teach but Mueller teaches: 
evaluating the plurality of account establishment offers using an acceptance model, the acceptance model calculating a probability of acceptance by the user for each of the plurality of account establishment offers ([0252] “[b]y calculating the conditional probabilities over the set of attributes and values for each target classification (menu item), the potential offer relevancy (or likelihood of acceptance) can be calculated.” And, [0385] “data mining solution could return a score representing the likelihood that an offer will be accepted.”).
Burke does not explicitly teach but Mueller teaches: 
the acceptance model comprises a machine learning model built on a dataset comprising the plurality of decisions associated with the plurality of previous offers and a plurality of decisions by a plurality of other users ([0237] “unsupervised learning module . . . a lot of information to be gained from past orders over different customers and time frames. [0376] “classifier system is a machine learning system.”  And, [0402] “The system learns by receiving reinforcement from the environment. After an offer is presented, an outcome of either accept, cancel or decline is returned to the system. Both XCS and the observed frequencies of acceptance are updated based on the outcome.” Examiner notes that the machine learning model is trained based on the acceptance outcome of past acceptances over different users.);
Burke does not explicitly teach but Mueller teaches: 
weighting each of the plurality of account establishment offers based on the net present value and the probability of acceptance ([420] “[t]he scoring engine will provide a method for weighting the popularity of an item in relation to the other score parameters . . . in order to maximize the most profitable offers and those most likely to be accepted you would weight the popularity and the profitability higher than any other score parameters.” Examiner notes that the profitability of the offer correspond to the net present value and likelihood of acceptance/popularity correspond to the probability of acceptance.).
Burke does not explicitly teach but Mueller teaches: 
ranking the plurality of account establishment offers in order of the highest weighted net present value ([0389] “[t]he genetic algorithm XCS and a statistical modeling technique may be combined to score all the offers.” And, [420] “[t]he scoring engine will provide a method for weighting the popularity of an item in relation to the other score parameters . . . in order to maximize the most profitable offers and those most likely to be accepted you would weight the popularity and the profitability higher than any other score parameters.” And, [0401] “Once all the offers have been scored, an Explore/Exploit scheme is used to select offers from the offer pool. To select the first item . . . the item with the best score is selected.” Examiner interprets scoring the offers based on the weighted profitability and selecting the highest scored offer as ranking the offers in order of the highest weighted net present value.).
Therefore, it would have been obvious for Burke to include evaluating the plurality of account establishment offers using a valuation model, the valuation model calculating a net present value of each of the plurality of account establishment offers; wherein the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers; evaluating the plurality of 
Burke does not explicitly teach but Khare teaches: 
determining whether any of the one or more enhancements were included in one or more previous offers to the user and one or more responses by the user to the one or more previous offers ([0031] “instant offers based on user's transaction history and user's response to previous offers may be used to customize information.” And, [0032] “retrieve electronic points and/or coupons stored in the central server or user device. Specific offers may be made to the user at location of transaction to redeem or update the electronic points/coupons such as a point of sale terminal.”).
Mueller teaches the valuation model comprises a machine learning model built on a dataset comprising a plurality of previous offers ([0237], [0376], [0402]) but Burke and Mueller do not explicitly teach the following feature taught by Khare:
a plurality of previous offers associated with the user and a plurality of decisions by the user associated with the plurality of previous offers ([0031] “instant offers based on user's transaction history and user's response to previous offers may be used to customize information.” And, [0032] “retrieve electronic points and/or coupons stored in the central server or user device. Specific offers may be made to the user at location of transaction to redeem or update the electronic points/coupons such as a point of sale terminal.”).
Burke does not explicitly teach but Khare teaches: 
an application user interface is configured to authenticating the user based on the biometric user input ([0015] “authenticate the user's short range wireless communication device using biometric system 
Therefore, it would have been obvious for Burke to include determining whether any of the one or more enhancements were included in one or more previous offers to the user and one or more responses by the user to the one or more previous offers; a plurality of previous offers associated with the user and a plurality of decisions by the user associated with the plurality of previous offers; an application user interface is configured to authenticating the user based on the biometric user input as taught by Khare in order to “provide enhanced security for transmission and reception of information” (Khare [0006]) and because “[a]dditional levels of protection would help to prevent theft of confidential information (Khare [0020]).
Mueller teaches ranking the offers in order of highest weighted net present value ([0420]) but Burke and Muller do not explicitly teach the follow feature taught by Meyyappan:
sequentially presenting each of the plurality of account establishment offers to a user associated with the first account ([0028] “the offer is rejected if the user responds with a rejection via the user device (e.g., by sending a “no” message) or by allowing the offer to expire . . . the computing system determines whether to send the next highest priority offer . . . the next highest priority message is sent if there are more than one possible offers . . . after the previously sent offer message is rejected or expired.”).
Mueller teaches ranking the offers in order of highest weighted net present value ([0420]) but Burke and Muller do not explicitly teach the follow feature taught by Meyyappan:
the account establishment offers are presented in order of decreasing weighted net present value ([0028] “the offer is rejected if the user responds with a rejection via the user device (e.g., by sending a “no” message) or by allowing the offer to expire . . . the computing system determines whether to send 
Burke does not explicitly teach but Meyyappan teaches: 
an application user interface is configured to present of each of the plurality of account establishment offers, and receive a user decision ([0028] “the offer is rejected if the user responds with a rejection via the user device (e.g., by sending a “no” message) or by allowing the offer to expire . . . the computing system determines whether to send the next highest priority offer . . . the next highest priority message is sent if there are more than one possible offers . . . after the previously sent offer message is rejected or expired.”). 
Therefore, it would have been obvious for Burke to include sequentially presenting each of the plurality of account establishment offers to a user associated with the first account; the account establishment offers are presented in order of decreasing weighted net present value; and an application user interface is configured to present of each of the plurality of account establishment offers, and receive a user decision as taught by Meyyappan in order to “maximize profits” by “select[ing the [offer] having the [next] highest expected reward” (Mueller [0046]) when the offer with the highest reward has been rejected. 

Claim 20
As per claim 20, Burke further teaches: 
receiving an indication of acceptance of one of the plurality of account establishment offers from the user (Burke teaches in [0096] upon acceptance of an offer the server establishes a second account which reads on a temporary account. Specifically, [0096] teaches “determines if the account, in the form of a charity, merchant, or institution, is in the list of charities or institutions that have been accepted by the system.  If the answer is no, the computer in step 448 asks if the consumer wishes to have a temporary account set up for that donee or institution pending investigation.  If yes to step 448, the computer in step 449 sets up a temporary account”).
ceasing the presentation of the account establishment offers (In Fig. 5B of Burke after a user selects a charity at step 334 and a step 340 a receipt is printed which reads on the ceasing of presenting account establishment offers); 
establishing a second account associated with the user ([0096] “if the consumer wishes to have a temporary account set up for that donee or institution pending investigation. If yes to step 448, the computer in step 449 sets up a temporary account.” And, [0095] “The consumer may request any time period. In step 434 it also lists all accounts with balances.” And, [0008] “depositing the additional amount in the surplus account.” And, [0107], [0071]);
depositing the remaining payment funds in the second account ([0096] “if the consumer wishes to have a temporary account set up for that donee or institution pending investigation. If yes to step 448, the computer in step 449 sets up a temporary account.” And, [0095] “The consumer may request any time period. In step 434 it also lists all accounts with balances.” And, [0008] “depositing the additional amount in the surplus account.” And, [0107], [0071]);
applying the one or more enhancements included in the offer to the second account ([0043] “data storage DS contains individual storage for charity accounts CA and other accounts.” And, [0070] discloses a number of enhancements including “the donor’s contribution is being match by an independent sponsor with a bonus donation” which examiner interprets as an enhancement.” And, [0008] “depositing the additional amount in the surplus account.” And, [0071] “unlimited access to the donors concerning their contributions to charities and savings accounts.”).

Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 19-21, filed 2/22/2021, with respect to the rejection(s) of claims
1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Burke
Mueller, and Khare under 35 U.S.C. 103(a).

35 U.S.C. 101
Applicant’s arguments, see pages 13-19, filed 2/22/2021 with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered but are not persuasive.
First, Applicant argues that “Applicant respectfully disagrees and submits that the Non-Final Office Action effectively excises significant claim limitations and improperly generalizes the claims to reach this conclusion. The claims are directed to systems and methods that solve a specific technical problem, overpayment handling, and the claims specifically recite a unique application of machine learning technologies to generate and present offers with enhancements personalized for a user” (remarks page 13). Examiner respectfully disagrees. Examiner notes that, in general, the use of a machine learning model can be found integrate an abstract idea into a practical application when the machine learning model is “specifically designed to achieve an improved technology result” (see Ex parte Hannun (Appeal No. 2018-003323) at 10). However, Applicant’s published specification only discloses the use of machine learning at an extremely high level of generality. Specifically, the use of machine learning is disclosed solely in paragraphs [0047] and [0050] which each simply state that the models “may incorporate one or more machine learning techniques, such as gradient boosting machine, logistic regression, and neural networks” ([0047]). At this level of generality, the claimed machine learning models merely generally link the abstract idea to a technical field/environment, namely a generic computing environment applying machine learning. 
Second, “Applicant submits that the claims are not directed to a judicial exception. Although the Non-Final Office Action asserts that transaction processing is related to commerce, see Non-Final Office Action at 4, Applicant respectfully disagrees. This is an improper generalization of the claims, which recite 
Third, “Applicant submits that the claims recite a technical solution overpayment handling implemented with specific machine learning models and datasets that takes in account a user's history to generate personalized offers with enhancements for the handling of excess payment funds and to determine beneficial uses of those funds while reducing inefficiencies for both the user and the entity receiving the funds” (remarks pages 14-15). Examiner respectfully disagrees. Examiner notes that, in general, the use of a machine learning model can be found integrate an abstract idea into a practical application when the machine learning model is “specifically designed to achieve an improved technology result” (see Ex parte Hannun (Appeal No. 2018-003323) at 10). However, Applicant’s published specification only discloses the use of machine learning at an extremely high level of generality. Specifically, the use of machine learning is disclosed solely in paragraphs [0047] and [0050] which each simply state that the models “may incorporate one or more machine learning techniques, such as gradient boosting machine, logistic regression, and neural networks” ([0047]). At this level of generality, the claimed machine learning models merely generally link the abstract idea to a technical field/environment, namely a generic computing environment applying machine learning.
Fourth, Applicant argues that “Applicant has pointed to examples of the specification regarding the presence of the technical explanation of the improvements . . . Here, the improvements are provided by the recitation of, either singly or in combination, multiple machine learning models and specific datasets, databases, and an application programming interface configured to receive biometric inputs. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Number 20150081520 (“Brereton”) teaches a method of estimating a probability of an acceptance an of an offer by particular customers and estimating a profit based on historical profit data acquired from results of rendering the offered service to past customers. 
US Patent Application Number 20160066189 (“Mahaffey”) teaches authentication using biometric information and generating offers based on which offers were previously accepted by other users.
US Patent Application Number 20150254712 (“Chen”) teaches a computing a likelihood the individual user accounts accept an offer based on at least one of an account profile of the user accounts, a purchase history of the user accounts, a response to a similar promotion by the user accounts, a financial account of the user accounts, a location corresponding to the user accounts, etc. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3682                                                                                                                                                                                           
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622